Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

‘Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in
37 CFR 1.17(e), was filed in this application after final rejection. Since this application is
eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/08/2021 has been entered. 

Information Disclosure Statement

The information disclosure statements submitted on 01/20/2021 and 04/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Terminal Disclaimer
The terminal disclaimer filed on 07/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 9830062 and 10540061 has been reviewed and is accepted. The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Finnerty Reg. No. 79038 on 07/08/2021. 

The following claims have been amended as follows: 

21. 	(Currently Amended) A method for optimizing content performance, the method comprising: 
receiving, at a processing circuit, a request for third-party content for presentation on a client device, the request identifying a device type and a device location of the client device; 
identifying, by the processing circuit, based on information in the request for third-party content, a plurality of potential click types that are available for inclusion in a content item selected for serving responsive to the request, wherein each click type of the plurality of potential click types define criteria for triggering an event that occurs in response to a user interaction with the content item that satisfies the criteria; 
using a click type performance model and the device type and the device location of the client device to calculate, by the processing circuit, a predicted performance metric of the content item for each of the plurality of potential click types; 
selecting, by the processing circuit, based on the predicted performance metric and the information in the request for third-party content, a click type of the plurality of potential click types, wherein the click type selected is different from a second click type selected in response to a second request for third-party content identifying a second device type and a second device location of a second client device; 
comparing the predicted performance metric with a threshold value; 
wherein selecting one of the plurality of potential click types comprises: 
selecting a first click type of the plurality of potential click types if the predicted performance metric is less than the threshold value; and 
selecting a second click type of the plurality of potential click types if the predicted performance metric is not less than the threshold value;
generating, by the processing circuit, responsive to the request, the content item to include the selected click type, the generated content item configured to trigger the event responsive to a user interaction that satisfies criteria defined by the selected click type; and 
serving the generated content item for presentation on the client device.

30. 	(Currently Amended) A system for optimizing content performance, the system comprising: a processing circuit having a processor and memory, wherein the processing circuit is configured to: 
receive a request for third-party content for presentation on a client device, the request identifying a device type and a device location of the client device; 
identify, based on information in the request for third-party content, a plurality of potential click types that are available for inclusion in a content item selected for serving responsive to the request, wherein each click type of the plurality of potential click types defines criteria for triggering an event that occurs in response to a user interaction with the content item that satisfies the criteria; 
use a click type performance model and the device type and the device location of the client device to calculate a predicted performance metric of the content item for each of the plurality of potential click types; 
select, based on the predicted performance metric and the information in the request for third-party content, a click type of the plurality of potential click types, wherein the click type selected is different from a second click type selected in response to a second request 
compare the predicted performance metric with a threshold value; 
wherein selecting the click type of the plurality of potential click types comprises: 
selecting a first click type of the plurality of potential click types if the predicted performance metric is less than the threshold value; and 
selecting a second click type of the plurality of potential click types if the predicted performance metric is not less than the threshold value
generate, responsive to the request, the content item to include the selected click type in response to the request, the generated content item configured to trigger the event responsive to a user interaction that satisfies criteria defined by the selected click type; and 
serve the generated content item for presentation on the client device. 

30. 	(Currently Amended) A non-transitory computer storage medium comprising computer program instructions stored thereon, the computer program instructions when executed by one or more processors cause the one or more processors to:
receive a request for third-party content for presentation on a client device, the request identifying a device type and a device location of the client device; 
identify, based on information in the request for third-party content, a plurality of potential click types that are available for inclusion in a content item selected for serving responsive to the request, wherein each click type of the plurality of potential click types defines criteria for triggering an event that occurs in response to a user interaction with the content item that satisfies the criteria; 

select, based on the predicted performance metric and the information in the request for third-party content, a click type of the plurality of potential click types, wherein the click type selected is different from a second click type selected in response to a second request for third-party content identifying a second device type and a second device location of a second device; 
compare the predicted performance metric with a threshold value; 
wherein selecting the click type of the plurality of potential click types comprises: 
selecting a first click type of the plurality of potential click types if the predicted performance metric is less than the threshold value; and 
selecting a second click type of the plurality of potential click types if the predicted performance metric is not less than the threshold value
generate, responsive to the request, the content item to include the selected click type in response to the request, the generated content item configured to trigger the event responsive to a user interaction that satisfies criteria defined by the selected click type; and 
serve the generated content item for presentation on the client device. 

The following is an examiner’s statement of reasons for allowance:

In addition to applicant remarks filed 04/08/2021, the prior arts of record including the newly cited prior arts when taken individually or in combination do not expressly teach or render obvious the limitations recited in claims 21, 30 and 40 when taken in the context of the claims as 
At best the prior arts of record, specifically, Eklund (US 20100036719 A1 hereinafter Eklund) teaches websites that request ads or third party content (see ¶26 and Fig. 10). Eklund further teaches templates with click types that include performance metrics (see ¶20-¶21). Eklund further teaches generating and serving ads according to templates (see Fig. 5 and ¶95). Wojcicki et al. (US 20110066498 A1) teaches using information for ad campaigns and selecting ads (see Fig. 3 ¶91) Ballapragada et al. (US 20120109741 A1) teaches a prediction algorithm for clicks on content (see ¶79 and ¶18). Collins et al. (US 9213749 B1) teaches scoring ads and comparing score to a threshold for selecting ads (see Col. 1-2 Ln. 61-11).
Newly cited art Erat et al. (US 9235850 B1) teaches using device type to select advertisements (see Col. 1 Ln. 37-47). Baluja et al. (US 20060149624 A1) teaches requests that include device location and type for serving ads (see Fig. 7-8 and ¶93)
In addition, neither reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, 
Thus, claims 21, 30 and 40 are allowed over the prior art of record.
Claims 22-29, 31, 33-39 and 41 are allowable for at least the reasons discussed above in association with their respective independent claims that they depend from and the remarks recited on 04/08/2021. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer To can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/BEAU D SPRATT/Primary Examiner, Art Unit 2143